DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s amendments and remarks, filed 03/26/2021 have been acknowledged.
Response to Arguments
Applicant’s arguments, filed 03/26/2021 with respect to the claim rejections under 35 U.S.C. 103 have been fully considered and are persuasive.  The examiner acknowledges that the prior art references of record, both along and in combination to not teach or suggest all of the features of the amended claim 1, specifically with respect to “calculating a ratio of the blood mass integration value and the blood flow integration value”. 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Steven D. Jinks on 04/28/2021.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
A biological analysis device comprising: 
a controller configured to
receive a signal corresponding to blood mass indexes that indicate blood mass of a biological body flowing through a blood vessel,

calculate a blood vessel index related to the blood vessel of the biological body by integrating the blood mass indexes during an integration period to obtain a blood mass integration value, by integrating the blood flow indexes during the integration period to obtain a blood flow integration value, and by calculating a ratio of the blood mass integration value and the blood flow integration value, and
	output a signal corresponding to the blood vessel index; and
a display configured to receive the signal to present the blood vessel index.
(Canceled)
The biological analysis device according to claim 1, 
wherein the controller is configured to calculate a pulse pressure index related to a pulse pressure.
The biological analysis device according to claim 3,
wherein the controller is configured to 
calculate a ratio of an amplitude of a temporal change in the blood mass index and an amplitude of a temporal change in the blood flow index as an amplitude index related to an amplitude of a temporal change in a blood flow rate of the biological body, and

calculate the pulse pressure index in accordance with the amplitude index and the blood vessel index.
The biological analysis device according to 

The biological analysis device according to claim 1, 
wherein the blood vessel index is a resistance index related to blood vessel resistance of the biological body.
The biological analysis device according to claim 1,
wherein the biological analysis device is configured to be mounted on an upper arm of a wrist of the biological body.
The biological analysis device according to claim 1, 
further comprising:
	a light source that is configured to radiate a laser beam to the biological body;
	a light sensor that is configured to receive the laser beam reflected inside the biological body; wherein the controller is configured to 
	calculate the blood mass indexes and the blood flow indexes using a detection signal indicating a light reception level by the light sensor

The biological analysis device according to claim 8, 
wherein the controller is configured to calculate the blood mass indexes
The biological analysis device according to claim 8,
wherein the controller is configured to calculate the blood flow indexes by integrating products of the intensity of each frequency and the frequency in an intensity spectrum related to a frequency of the detection signal within a predetermined frequency range.
A biological analysis method comprising:
receiving a signal corresponding to blood mass indexes that indicate blood mass of a biological body flowing through a blood vessel;
receiving a signal corresponding to blood flow indexes that indicate volume of blood flow of the biological body flowing through the blood vessel;
calculating a blood vessel index related to the blood vessel of the biological body by (a) integrating the blood mass indexes during an integration period to obtain a blood mass integration value, (b) integrating the blood flow indexes during the integration period to obtain a blood flow integration value, and (c) calculating a ratio of the blood mass integration value and the blood flow integration value; 
generating a signal corresponding to the blood vessel index; and
displaying the blood vessel index on a display using the signal.
A non-transitory computer readable medium storing a program that causes a computer to:
receive a signal corresponding to blood mass indexes that indicate blood mass of a biological body flowing through a blood vessel;
receive a signal corresponding to blood flow indexes that indicate volume of blood flow of the biological body flowing through the blood vessel;
calculate a blood vessel index related to the blood vessel of the biological body by (a) integrating the blood mass indexes during an integration period to obtain a blood mass integration value, (b) integrating the blood flow indexes during the integration period to obtain a blood flow integration 
generate a signal corresponding to the blood vessel index; and
display the blood vessel index on a display using the signal.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of the claims is the amendment to claim 1 to include “calculate a blood vessel index related to the blood vessel of the biological body by integrating the blood mass indexes during an integration period to obtain a blood mass integration value, by integrating the blood flow indexes during the integration period to obtain a blood flow integration value, and by calculating a ratio of the blood mass integration value and the blood flow integration value”. While the combination of Kasahara, Nishida and Fujii does teach a biological information processing apparatus that can output a variation index (Claim 7 of Kasahara), that can receive signals corresponding to blood mass indexes and blood flow indexes ([0015] of Nishida) and can integrate those values (Claim 5 of Fujii) when considered both alone and in combination, the prior art of record does not teach to calculate a ratio of the blood mass integration value and the blood flow integration value to be displayed. Additionally, an updated search was performed in which no prior art was found to teach the newly added limitations of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.E.S. /Examiner, Art Unit 3793     

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793